Citation Nr: 1041647	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-
connected shell fragment wound (SFW) of the left upper leg.

2. Entitlement to a compensable rating for service-connected SFW 
of the right thigh.

3. Entitlement to service connection for left knee replacement to 
include as secondary to service-connected SFW of the left upper 
thigh.

4.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  
He is the recipient of the Combat Infantryman Badge, Purple 
Heart, and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In April 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.  The record was held open for 
60 days so that the Veteran could submit private medical 
evidence.  None was received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that his service-connected left upper leg 
and right thigh SFW disabilities are more severe than 
contemplated by the currently assigned ratings.  Additionally, he 
argues that his left knee replacement performed in 2002 and his 
DJD were due to his service-connected left upper thigh SFW 
disability.  The Board determines that a remand is necessary with 
respect to these claims.

I.  Increased evaluation claims

A. Left leg

With regard to the left upper leg, the Board finds that another 
VA examination is necessary.  The Veteran was afforded a VA 
muscles examination in February 2004 to assess the severity of 
his service-connected left leg SFW.  However, the Board finds 
this examination inadequate because it does not address the 
rating criteria for Diagnostic Code 5311, which is how the 
Veteran's disability is evaluated.  Once VA has provided a VA 
examination, it must provide an adequate one.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Further, the examination report 
does not indicate that the examiner reviewed the claims file, and 
regulations require that a disability be viewed in relation to 
its recorded history.  38 C.F.R. §§ 4.1, 4.2 (2010).  The rating 
criteria for muscle group disabilities rely in part on the 
initial injury as documented in the service treatment records.  
Thus, a review of the complete history of the service-connected 
muscle injury as documented in the claims file is particularly 
relevant to the instant claim.  

The left leg disability on appeal is currently rated under 
Diagnostic Code 5311, for injury to Muscle XI.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.  For this muscle group, a 10 percent 
evaluation is warranted for moderate disability and a 20 percent 
evaluation is warranted for moderately severe disability.  38 
C.F.R. § 4.73, Diagnostic Code 5311.

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  
Moderate disability of muscles requires indications of entrance 
and/or exit scar, small or linear, indicating short track of 
missile through muscle tissue and some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. 
§ 4.56(d)(2).  Moderately severe disability of muscles requires 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with the 
sound side; and tests of strength and endurance compared with the 
sound side demonstrating positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).  These criteria were not discussed in the 
February 2004 or 2009 examinations, and must be addressed 
thoroughly in order for an examination to be adequate.  

Further, the Board observes that the disability is rated pursuant 
to the criteria of Diagnostic Code 5311 for Muscle Group XI, but 
the affected muscles identified by the February 2004 VA examiner 
are in Muscle Group XII.  Therefore, the Board requires 
clarification of which Muscle Group(s) is involved in the 
disability.  

Finally, the medical evidence of record shows that the Veteran 
has left leg scars that are related to his service connected SFW.  
Neither the February 2004 muscles examination nor the February 
2009 joints examination provides findings relevant to the rating 
criteria for scars.  At his April 2010 hearing, the Veteran 
credibly testified that his scars are tender, demonstrating an 
increase in severity since the previous examination.  

B. Right thigh

With regard to the service-connected right thigh, the Board 
observes that none of the VA examination reports relevant to the 
appeal period discuss findings for the right thigh.  The RO 
indicated in its adjudication of the claim that the February 2004 
VA examiner noted no problems with the right thigh and no painful 
scars, when in fact, the VA examiner did not comment on the right 
thigh disability in any way.  

At his hearing, the Veteran testified that his right thigh scars 
were tender and that his right thigh disability has increased in 
severity.  As there has been no examination for the Veteran's 
right thigh during the appeals period, the Board lacks sufficient 
evidence to adjudicate the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, a remand is warranted so that the Veteran 
may be scheduled for a VA muscle and scars examination of the 
service-connected right thigh disability.  

II.  Service connection claims

A. Left knee replacement

The Board's review of the claims file revealed potential 
outstanding, relevant VA and private medical records.  A review 
of the record shows that in August 1993, the Veteran received 
treatment at a VA facility for left knee complaints, and the VA 
treatment record includes an assessment that the left knee 
disorder may well be related to the old shrapnel injury and that 
an orthopedic consult was ordered.  However, the consultation 
report form of record seems incomplete, and there is nothing to 
indicate that the consult did not take place.  

There also may be outstanding, relevant VA treatment records.  In 
addition to the aforementioned record from 1993, the Board 
observes that VA treatment records contained in the claims file 
span from September 1989 to February 2002 and from January 2008 
to December 2008, with no records dated between February 2002 and 
January 2008.  VA treatment records in the file were printed from 
the Birmingham VA medical center and the Tennessee Valley Health 
Care System (HCS).  It is not clear which VA facility the Veteran 
would have visited during the time frame in question.  Therefore, 
the Veteran should be asked to clarify if he sought VA treatment 
between February 2002 and January 2008 and at which facility.  

Accordingly, the Board determines that efforts should be made to 
retrieve the outstanding VA treatment record from August 1993 and 
any VA treatment records for the period from February 2002 to 
January 2008.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file).  


B. DJD of the left knee

In April 2009, the RO adjudicated a separate claim for service 
connection for left knee DJD, claimed as secondary to a service-
connected SFW of the left upper thigh.  In May 2009, the Veteran 
submitted a timely notice of disagreement with this decision.  In 
June 2009, the RO sent the Veteran a letter accepting his notice 
of disagreement.  Then, in August 2009, the RO sent a letter 
explaining that his May 2009 statement was not being accepted as 
a notice of disagreement, and instead the RO was including his 
claim for DJD in his claim for a left knee replacement.  In June 
2009, the RO issued an SSOC that briefly addressed the Veteran's 
DJD in a discussion about the Veteran's knee replacement.  In 
August 2009, the Veteran submitted a letter to VA stating 
specifically that he was responding to the SSOC, and that he 
wanted to continue his appeal.  

The Veteran's August 2009 statement will be accepted as an 
equivalent to a timely formal substantive appeal (VA Form 9) with 
regards to the DJD claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.300, 20.302 (2009); see generally Percy v. Shinseki, 
23 Vet. App. 37 (2009) (holding that once the issues are 
certified to the Board, the RO has waived any objection VA may 
have had as to the timeliness of the appeal).  This is favorable 
to the Veteran because by taking jurisdiction over his DJD claim, 
the Board may remand for action instead of issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

As discussed above, there are potentially outstanding records 
related to treatment of the Veteran's left knee that could assist 
in the adjudication of his left knee claims.  Specifically, at 
his April 2010 hearing, the Veteran testified about treatment by 
Dr. D, a private physician, who opined that his DJD was due to 
his service connected SFW.  See Hearing transcript, p. 8.  There 
are no records from Dr. D. in the claims file; and the Veteran 
has not requested that such records be obtained.  However, to 
ensure the evidence is as complete as possible, the RO should 
request that the Veteran fully identify and authorize release of 
treatment records for Dr. D.

Further, the claim for DJD is inextricably intertwined with the 
left knee replacement claim because they are both left knee 
claims, and the Veteran has asserted that his left knee 
replacement caused his DJD.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  This claim must be remanded to avoid prejudice to 
the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA treatment records 
from the Tennessee Valley HCS related to an 
August 1993 orthopedic consult.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.  Request that the Veteran identify the 
VA facility where he sought treatment 
between February 2002 and January 2008, if 
any.  Then, attempt to obtain the indicated 
treatment records.  All requests and 
responses, positive and negative, should be 
associated with the claims file. 

3.  Request that the Veteran identify any 
relevant private treatment records that are 
not already of record, including those of 
Dr. D, and to complete a VA Form VA Form 
21-4142, Authorization and Consent to 
Release Information to VA, for each private 
physician or facility.  After receiving 
proper authorization, attempt to obtain the 
Veteran's private medical records.  All 
requests and responses, positive and 
negative, with respect to the above 
actions, should be associated with the 
claims file.  

4.  After obtaining any outstanding 
records, schedule the Veteran for a VA 
examination to assess the current nature 
and severity of all muscle groups damaged 
by his in-service left upper leg and right 
thigh wounds.  The claims file should be 
made available for review, and the 
examination report should reflect that such 
review occurred.  

The examining physician should ascertain 
the nature, extent, and current severity of 
the Veteran's service-connected residuals 
of SFW to the left upper leg and right 
thigh and specifically provide the 
following clinical findings: 

a.  a complete history of the nature of 
the sustained wounds and extent of 
injury, to include the location of 
any/all entrance and exit wounds, 
presence or absence of retained foreign 
bodies and whether the missile injury 
was a deep penetrating wound involving 
muscle tissue;

b.  the degree of injury to all muscle 
groups involved, to include whether 
there is more than one muscle group 
involved in the same anatomical region, 
and the functions affected.  With 
regard to the left upper leg, both 
Muscle Groups XI and XII must be 
discussed;  

c.  comment as to whether the 
disability associated with each 
affected muscle group would be 
considered moderate (indications of 
entrance and/or exit scar, small or 
linear, indicating short track of 
missile through muscle tissue and some 
loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss 
of power or lowered threshold of 
fatigue when compared to the sound 
side), moderately severe (indications 
on palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with the 
sound side; and tests of strength and 
endurance compared with the sound side 
demonstrating positive evidence of 
impairment), or severe (ragged, 
depressed and adherent scars; loss of 
deep fascia or muscle substance or soft 
flabby muscles in the wound area; and 
severe impairment on tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side).  The examiner 
should discuss cardinal symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of 
coordination, and uncertainty of 
movement;

d.  measure any associated scar(s) and 
provide findings pertaining to the 
presence or absence of soft tissue 
damage, frequent loss of covering of 
skin over the scar(s), pain on 
examination, and whether such scar(s) 
(of themselves) result in limitation of 
motion of the affected parts.

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

5.  After completing the requested actions, 
the RO should readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


